United States Securities and Exchange Commission Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 12, SHUFFLE MASTER, INC. (Exact name of registrant as specified in its charter) Minnesota (State or Other Jurisdiction of Incorporation or Organization) 0-20820 (Commission File Number) 41-1448495 (IRS Employer Identification No.) 1106 Palms Airport Drive Las Vegas, Nevada (Address of Principal Executive Offices) 89119-3720 (Zip Code) Registrant’s telephone number, including area code: (702) 897-7150 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On March 12, 2009, Shuffle Master, Inc. (NASDAQ National Market: SHFL) (either the “Company,” “we” or “our”) issued a press release announcing its financial results for its first quarter ended January 31, 2009.The full text of the press release is furnished as Exhibit 99.1 to this report. Such information shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934. Item 8.01Other Events On March 12, 2009, the Company held a conference call announcing its financial results for its first quarter ended January 31, 2009. The full text of the earnings conference call transcript is furnished as Exhibit 99.2 to this report.Such information shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934. Item 9.01 Financial Statements and Exhibits (d) Exhibits 99.1 Press release dated March 12, 2009, regarding the Company’s financial results for its first quarter ended January 31, 99.2 Earnings conference call transcript dated March 12, 2009, regarding the Company’s financial results for its first quarter ended January 31, 2009. 1 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SHUFFLE MASTER, INC. (Registrant) Date:March 18, 2009 /s/ TIMOTHY J. PARROTT Timothy J. Parrott Chief Executive Officer 2
